Case 1:16-cv-09592-DLC Document 207-1 Filed 01/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

   

 

---- n---X
CITIZENS UNION OF THE CITY OF NEW
YORK et al., “
Plaintiffs, "No. 16-cv-9592 (DLC) (KHP)
-against- PROPOSED ( ORDER AND
’ JUDGMENT
THE ATTORNEY GENERAL OF THE
STATE OF NEW YORK,
Defendant,
woe ----X

 

 

AND NOW, upon consideration of the Court’s September 30, 2019 Opinion and Order,
which granted summary judgment for Plaintiffs! and held that both N.Y. Executive Law § 172-e
and N.Y. Executive Law §172-f are facially unconstitutional (Dkt. 178),’ it is hereby
ORDERED that:

1. Final judgment is ENTERED in favor of Plaintiffs in accordance with the Court’s
September 30, 2019 Opinion and Order,

2. Defendant Attorney General of the State of New York is PERMANENTLY
ENJOINED from taking any action to enforce, or direct the enforcement of, N.Y. Executive Law
§ 172-e and N.Y. Executive Law § 172-f, and shall not seek to hold any person or entity liable

for alleged noncompliance with N.Y. Executive Law § 172-e or N.Y. Executive Law § 172-f.

 

' Plaintiffs in this consolidated action are Citizens Union of the City of New York and Citizens
Union Foundation, Inc. of the City of New York (“Citizens Union Plaintiffs”); American Civil
Liberties Union Foundation, Inc., New York Civil Liberties Union Foundation, and New York
Civil Liberties Union (“ACLU Plaintiffs”); and Lawyers Alliance for New York and Nonprofit
Coordinating Committee of New York (“Lawyers Alliance Plaintiffs’).

? On January 10, 2020, the Court so-ordered the parties’ Stipulation of Settlement for Fees and
Costs, which resolved Plaintiffs’ motions for attorney’s fees. Dkt. No. 205.

 
Case 1:16-cv-09592-DLC Document 207-1 Filed 01/17/20 Page 2 of 2

3, The New York State Joint Commission on Public Ethics (JCOPE) and its
members are PERMANENTLY ENJOINED from taking any action to enforce, or direct the
enforcement of, N.Y. Executive Law § 172-e and N.Y. Executive Law § 172-f, and shall not
seek to hold any person or entity liable for alleged noncompliance with N.Y. Executive Law
§ 172-e or N.Y. Executive Law § 172-f, in accordance with the Stipulation and Order between
the Citizens Unions Plaintiffs, the ACLU Plaintiffs, and JCOPE, dated January 4, 2017. See Dkt.
32 §4 3-4; see also American Civil Liberties Union Foundation, Inc. v. Agata, No. 16 cv 9854
(S.D.N.Y.) Dkt. 33 qq 3-4.

4, The Clerk of Court is directed to CLOSE this case.

SO ORDERED.
Dated: Son AL RO he J bi

 

Hon. Denyse L. Cote
United Sfates District Judge

 
